DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
A preliminary amendment was filed on 02/02/2021. Claims 1-35 have been canceled, and new claims 36-47 have been added. Currently, claims 36-47 are pending and are examined on the merits.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a power unit electrically coupled to the controller for providing power to the controller” in claim 44.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this instance, a power unit will be interpreted as a battery or other source of electrical power (see application specification, paragraph 0030, “The controller 156 received power from a power unit 158, such as a battery or other source of electrical power”).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 47 is objected to because of the following informalities:  
Regarding claim 47, line 8, “providing plurality of pressure management devices” should read -providing a plurality of pressure management devices-
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-37, 39, 41, and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boehinger (US 20060025727 A1) in view of Boynton (US 20030040687 A1), and further in view Joshi (US 20070265586 A1).
Regarding claim 36, Boehinger discloses a system to manage reduced pressure for reduced pressure treatment, the system comprising:
A first pressure management device 30 (fig. 1, controller 30) coupled to:
A reduced-pressure source 20 (fig. 1, pump 20 electrically coupled to controller 20 via signal 26, paragraph 0055) and a first reduced-pressure dressing 10 (fig. 1, suction delivery patch 10 for suction to the sealed space around wound W, paragraph 0050), and
A first sensing conduit 16 in fluid communication with the first reduced -pressure dressing 10 (fig. 1, sensing conduit 16, paragraph 0051, “Sensing conduit 16, like suction conduit 14, may take the form of any suitable lumen for transmitting negative pressure” NOTE: therefore, the sensing conduit is in fluid communication);
	The first pressure management device comprising:
	A first pressure sensor associated with the first sensing conduit (fig. 1, controller is adapted to read suction pressure, paragraph 0053, “controller 30 comprises an appropriate pressure sensor or converter to convert the pneumatic signal into an electrical signal useful for the controller, and upon which control of the system may be based”) and electrically coupled to a first controller (paragraph 0053, “controller 30 comprises an appropriate pressure sensor”, thus suggesting that the pressure sensor is electrically coupled to the controller) 
	Boehinger fails to teach a first force transducer associated with the first sensing conduit and electrically coupled to the first controller to determine when a reduced-pressure threshold exists at a tissue site via the first sensing conduit, and a first indicator configured to indicate when insufficient pressure exists in the first sensing conduit, and further fails to teach a second pressure management device coupled to the reduced-pressure source and a second reduced-pressure dressing, and a second sensing conduit in fluid communication with the second reduced-pressure dressing, and the second pressure management device comprising a second force transducer associated with the second sensing conduit and electrically coupled to a second controller to determine when a reduced-pressure threshold exists at a tissue site via the second sensing conduit, and a second indicator configured to indicate when insufficient pressure exits in the second sensing conduit.
	However, Boynton teaches a vacuum assisted tissue treatment system (abstract) comprising a controller (fig. 1, control system 84) electrically coupled to a pressure sensor 82 (fig. 1, pressure sensor 82), and wherein the controller 84 determines when a reduced-pressure threshold exists at a tissue site 12 (fig. 4a, motor control 44 determines if actual pressure is less than a target pressure) and indicates when insufficient pressure exists (paragraph 0041, “an alarm may be automatically activated if an air leak is detected at the wound site 12. Such a leak may be indicated by a drop or reducing in pressure being detected at the wound site 12”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device disclosed in Boehinger to add a force transducer associated with the first sensing conduit electrically coupled to the first controller that determines when a reduced-pressure threshold exists at a tissue site and indicates when insufficient pressure exists in the sensing conduit, as taught and suggested by Boynton, for the purpose of providing a suitable means of determining if a leak is present in the wound dressing (see Boynton, paragraph 0041).
Boehinger and Boynton fails to teach a second pressure management device coupled to the reduced-pressure source and a second reduced-pressure dressing, and a second sensing conduit in fluid communication with the second reduced-pressure dressing, and the second pressure management device comprising a second force transducer associated with the second sensing conduit and electrically coupled to a second controller to determine when a reduced-pressure threshold exists at a tissue site via the second sensing conduit, and a second indicator configured to indicate when insufficient pressure exits in the second sensing conduit.
However, Joshi teaches a negative pressure wound therapy device (abstract) wherein a vacuum source may be shared between a series of devices on a single patient or between several patients (paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system disclosed in Boehinger in view of Boynton such that the system comprises a second pressure management device coupled to the reduced-pressure source and a second reduced-pressure dressing, and a second sensing conduit in fluid communication with the second reduced-pressure dressing, and the second pressure management device comprising a second force transducer associated with the second sensing conduit and electrically coupled to a second controller to determine when a reduced-pressure threshold exists at a tissue site via the second sensing conduit, and a second indicator configured to indicate when insufficient pressure exits in the second sensing conduit, as taught and suggested by Joshi, for the purpose of providing a suitable means of providing treatment to several patients using a single vacuum source (see Joshi, paragraph 0061). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, duplicating the parts disclosed in Boehinger in view of Boynton would have been obvious  since one of ordinary skill in the art would appreciate that the same structures for the first patient (i.e., a separate pressure management device, a second reduced-pressure dressing, etc.) would be used for the second patient.
Regarding claim 37, Boehinger discloses wherein the first pressure management device further comprises a first activation sensor configured to operate the first controller when detecting a reduced pressure (paragraph 0053, “the controller 30 comprises an appropriate pressure sensor…. To convert the pneumatic signal into an electrical signal useful for the controller, and upon which control of the system may be based”), but fails to teach wherein the second pressure management device further comprises a second activation sensor configured to operate the second controller when detecting a reduced pressure.
However, Joshi teaches wherein multiple therapy devices are used with a shared vacuum source (paragraph 0061), and thus further suggests modifying the second pressure management device of Boehinger in view of Joshi to also include an activation sensor configured to operate the second controller when detecting a reduced pressure.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second pressure management device disclosed in Boehinger in view of Joshi to also include an activation sensor configured to operate the second controller when detecting a reduced pressure, as suggested by Joshi, for the purpose of providing a suitable means of providing treatment to several patients using a single vacuum source (see Joshi, paragraph 0061). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, duplicating the parts disclosed in Boehinger in view of Boynton would have been obvious  since one of ordinary skill in the art would appreciate that the same structures for the first patient (i.e., a separate pressure management device, a second reduced-pressure dressing, etc.) would be used for the second patient.
Regarding claim 39, Boehinger fails to teach wherein each of the first indicator and the second indicator are an audible indicator.
However, Boynton suggests that a leak triggers an alarm that is sounded (paragraph 0041), thus suggesting that the indicator is an audible indicator.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Boehinger such that the first indicator is an audible indicator, as taught by Boynton, for the purpose of providing a suitable signal to the user if there was a leak in the wound dressing (see Boynton, paragraph 0041).
Moreover, Joshi teaches wherein multiple therapy devices are used with a shared vacuum source (paragraph 0061), and thus further suggests modifying the second audible indicator to also be an audible indicator.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the second pressure management device disclosed in Boehinger/Boynton for the second indicator to also be an audible indicator, as suggested by Joshi, for the purpose of providing a suitable signal to the user if there was a leak in the wound dressing (see Boynton, paragraph 0041), and since one of ordinary skill in the art would appreciate that the same structures for the first patient (i.e., a separate pressure management device, a second reduced-pressure dressing, etc.) would be used for the second patient.
Regarding claim 41, Boehinger, as modified by Joshi, fails to teach wherein each of the first pressure management device and the second pressure management device are coupled to form an integral module.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first pressure management device and the second pressure management device disclosed in Boehinger in view of Joshi such that they are coupled to form an integral module for the purpose of providing a suitable means of reducing the amount of separate components in the system, and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). In this case, it would not change the operation of the plurality of pressure management devices disclosed in Boehinger/Boynton/Joshi for them to be integral with one another to form an integral module.
Regarding claim 47, Boehinger discloses a method of manufacturing a system for managing reduced pressure at a tissue site undergoing reduced pressure treatment on a patient (abstract), the method comprising:
providing a reduced-pressure source 20 for providing reduced pressure (fig. 1, pump 20 electrically coupled to controller 20 via signal 26, paragraph 0055)
providing a reduced-pressure delivery conduit 14 (fig. 1, suction delivery conduit 14)
wherein the reduced-pressure delivery conduit 14 is coupled to the reduced-pressure source 20 (fig. 1, suction conduit 14 connected to pump 20)
providing a reduced-pressure dressing 10 (fig. 1, suction delivery patch 10, paragraph 0050)
providing a sensing conduit 16 (fig. 1, sensing conduit 16)
fluidly coupling the pressure management device 30 in a one-to-one fashion to the sensing conduit 16 (fig. 1, controller 30 coupled to sensing conduit 16, paragraph 0053)
wherein the reduced-pressure dressing 10 has the sensing conduit 16 (fig. 1, suction delivery patch 10 has sensing conduit 16) and a reduced-pressure delivery conduit 14 (fig. 1, suction delivery patch 10 coupled to suction conduit 14) associated with the reduced-pressure dressing; and
wherein the pressure management device comprises:
a controller (fig. 1, controller 30 with other components, including a controller constitutes as the pressure management device)
a power unit electrically coupled to the controller for providing power to the controller (paragraph 0064, “controller 30 may be electrically powered through onboard batteries or may be plugged in to conventional AC power or a combination of both”).
Boehinger fails to teach a first force transducer associated with the first sensing conduit and electrically coupled to the first controller to determine when a reduced-pressure threshold exists at a tissue site via the first sensing conduit, and a first indicator configured to indicate when insufficient pressure exists in the first sensing conduit, and further fails to teach wherein the method comprises providing a plurality of pressure management devices coupled to the reduced-pressure source and a plurality of reduced-pressure dressings, and a plurality of sensing conduits in fluid communication with the plurality of reduced-pressure dressings, and the plurality of pressure management devices comprising a force transducer associated with the second sensing conduit and electrically coupled to a controller to determine when a reduced-pressure threshold exists at a tissue site via the sensing conduit, and an indicator configured to indicate when insufficient pressure exits in the second sensing conduit.
	However, Boynton teaches a vacuum assisted tissue treatment system (abstract) comprising a controller (fig. 1, control system 84) electrically coupled to a pressure sensor 82 (fig. 1, pressure sensor 82), and wherein the controller 84 determines when a reduced-pressure threshold exists at a tissue site 12 (fig. 4a, motor control 44 determines if actual pressure is less than a target pressure) and indicates when insufficient pressure exists (paragraph 0041, “an alarm may be automatically activated if an air leak is detected at the wound site 12. Such a leak may be indicated by a drop or reducing in pressure being detected at the wound site 12”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device disclosed in Boehinger to add a force transducer associated with the first sensing conduit electrically coupled to the first controller that determines when a reduced-pressure threshold exists at a tissue site and indicates when insufficient pressure exists in the sensing conduit, as taught and suggested by Boynton, for the purpose of providing a suitable means of determining if a leak is present in the wound dressing (see Boynton, paragraph 0041).
Boehinger and Boynton fails to teach wherein the method comprises providing a plurality of reduced-pressure delivery conduits; fluidly coupling the plurality of reduced-pressure delivery conduits to the reduced- pressure source; providing a plurality of reduced-pressure dressings; providing plurality of pressure management devices; providing a plurality of sensing conduits; fluidly coupling the plurality of pressure management devices in a one-to-one fashion to the plurality of sensing conduits; wherein each reduced-pressure dressing has a sensing conduit of the plurality of sensing conduits and a reduced-pressure delivery conduit of the plurality of reduced-pressure delivery conduits associated with the reduced-pressure dressing; and wherein each pressure management device of the plurality of pressure management devices comprises: a controller, a power unit electrically coupled to the controller for providing power to the controller, a force transducer associated with a sensing conduit of the plurality of sensing conduits and electrically coupled to the controller for determining if a reduced-pressure threshold exists at a tissue site associated with the sensing conduit, and an indicator coupled to the controller for indicating when insufficient pressure exists in an associated sensing conduit
However, Joshi teaches a negative pressure wound therapy device (abstract) wherein a vacuum source may be shared between a series of devices on a single patient or between several patients (paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of manufacturing the device disclosed in Boehinger in view of Boynton such that the method comprises providing plurality of management devices coupled to the reduced-pressure source and a second reduced-pressure dressing, and a plurality of sensing conduits in fluid communication with the second reduced-pressure dressing, and the plurality of pressure management devices comprising a force transducer associated with the second sensing conduit and electrically coupled to a controller to determine when a reduced-pressure threshold exists at a tissue site via the second sensing conduit, and an indicator configured to indicate when insufficient pressure exits in the second sensing conduit, as taught and suggested by Joshi, for the purpose of providing a suitable means of providing treatment to several patients using a single vacuum source (see Joshi, paragraph 0061). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, duplicating the parts disclosed in Boehinger in view of Boynton would have been obvious  since one of ordinary skill in the art would appreciate that the same structures for the first patient (i.e., a separate pressure management device, a second reduced-pressure dressing, etc.) would be used for each of the other of plurality of patients.
Claims 38 and 44-46 are unpatentable over Boehinger in view of Boynton and Joshi, and further in view of Bubb (US 20040127863 A1)
Regarding claim 38, Boehinger discloses wherein the first activation sensor is fluidly coupled to a sensing conduit (fig. 1, controller 30 with pressure sensor in communication with sensing conduit 16) and electrically coupled to the first controller (paragraph 0053, “controller 30 comprises an appropriate pressure sensor… and upon which control of the system may be based”, thus suggesting that the activation sensor is electrically coupled to the controller), but fails to teach wherein the first activation sensor is fluidly coupled to a first reduced-pressure delivery conduit, and wherein the second activation sensor is fluidly coupled to a second reduced- pressure delivery conduit associated with the second pressure management device and electrically coupled to the second controller.
However, Bubb teaches wherein a pressure sensor 206 is in fluid communication with a reduced-pressure delivery conduit associated with a pressure management device (fig. 15, pressure management device comprises sensor 206a and flow control 208a, which is in communication with – pressure source 228c, paragraph 0095)
Therefore, it would have been obvious to one of ordinary skill in the art to move the first activation sensor disclosed in Boehinger to be fluidly coupled to the reduced-pressure delivery conduit associated with the pressure management device, as taught and suggested by Bubb, for the purpose of providing a suitable location that allows the pressure sensor to more directly measure the reduced pressure being applied.
Regarding claim 44, Boehinger discloses a system for managing reduces pressure at a tissue site undergoing reduced pressure treatment on a patient (abstract), the system comprising:
a reduced-pressure source 20 for providing reduced pressure (fig. 1, pump 20 electrically coupled to controller 20 via signal 26, paragraph 0055);
a reduced-pressure delivery conduit 14 fluidly coupled to the reduced-pressure source 20 (fig. 1, suction conduit 14 connected to pump 20, paragraph 0051),  having a first end and a second end (fig. 1, first end of conduit 14 leading to suction delivery patch 10, second end leading to pump 20),
a reduced-pressure dressing (fig. 1, pump 20 electrically coupled to controller 20 via signal 26, paragraph 0055)
a pressure management device 30 (fig. 1, controller 30),  wherein the pressure management device comprises:
a controller (fig. 1, pressure management device comprises the controller 30),
a power unit electrically coupled to the controller for providing power to the controller (paragraph 0064, “Controller 30 may be electrically powered through onboard batteries or may be plugged in to conventional AC power or a combination of both”),
Boehinger fails to teach a plurality of reduced-pressure delivery conduits fluidly coupled to the reduced-pressure source, and wherein the second end has a first pressure-management connector; a second plurality of reduced-pressure delivery conduits each having a first end and a second end, and wherein the first end has a second pressure-management connector, a plurality of reduced-pressure dressings coupled to the second plurality of reduced-pressure delivery conduits in a one-to-one fashion, wherein the first pressure management connectors of the first plurality of reduced-pressure delivery conduits is coupled to the second pressure-management connectors of the second plurality of reduced-pressure delivery conduits in a one-to-one fashion, and wherein the first pressure management connectors and second pressure-management connectors coupled to form a plurality of pressure-management devices, wherein each pressure management device of the plurality of pressure management devices comprises a force transducer associated with a sensing conduit of the first plurality of reduced pressure-delivery conduits and electrically coupled to the controller for determining if a reduced-pressure threshold exists at a tissue site associated with the sensing conduit.
However, Bubb teaches a first reduced-pressure delivery conduit fluidly coupled to the reduced pressure source (fig. 1, conduit leading from flow control 208b to – pressure source 228b) comprising a first end and a second end, and wherein the second end has a flow control 208b with a first pressure-management connector (fig. 15, first end of conduit leads to flow control 208b, and second end leads to – pressure source 228b, and flow control 208b is connected to sensor 206b by some means, and thus suggesting having a “connector”), a second reduced-pressure delivery conduit 60 having a first end and a second end (fig. 15, vacuum drain tube 60, first end is connected to overdrape 24 and the second end connected to sensor 206b) and wherein the first end has a pressure sensor 206b with a second pressure-management connector (fig. 15, sensor 206b connected to flow control 208b by some means, and thus suggests having a “connector”), wherein the first pressure-management connector of the first reduced-pressure delivery conduit is coupled to the second pressure-management connector of the second reduced-pressure delivery conduit in a one-to-one fashion (fig. 15, sensor 206b connected to flow control 208b), and wherein the first pressure-management connector and the second pressure management connectors couple to form a pressure-management device (fig, 15, pressure management device comprises the sensor 206b and the flow control 208b, paragraph 0096, “microprocessor 204 connected to multiple sensors 206a,b,c, each of which is associated with a flow control component, such as a valve, 210a,b,c respectively.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device disclosed in Boehinger such that it comprises a first reduced-pressure delivery conduit fluidly coupled to the reduced pressure source  comprising a first end and a second end, and wherein the second end has a first pressure-management connector, a second reduced-pressure delivery conduit 60 having a first end and a second end, wherein the first pressure-management connector of the first reduced-pressure delivery conduit is coupled to the second pressure-management connector of the second reduced-pressure delivery conduit in a one-to-one fashion, and wherein the first pressure-management connector and the second pressure management connectors couple to form a pressure-management device, as taught by Bubb, for the purpose of providing a suitable means to allow separate components of the pressure management device be replaced in case of a malfunction.
Boehinger, as modified by Bubb, fails to teach wherein the pressure management device comprises a force transducer associated with the first sensing conduit electrically coupled to the first controller that determines when a reduced-pressure threshold exists at a tissue site and indicates when insufficient pressure exists at a tissue site associated with the sensing conduit.
However, Boynton teaches a vacuum assisted tissue treatment system (abstract) comprising a controller (fig. 1, control system 84) electrically coupled to a pressure sensor 82 (fig. 1, pressure sensor 82), and wherein the controller 84 determines when a reduced-pressure threshold exists at a tissue site 12 (fig. 4a, motor control 44 determines if actual pressure is less than a target pressure) and indicates when insufficient pressure exists (paragraph 0041, “an alarm may be automatically activated if an air leak is detected at the wound site 12. Such a leak may be indicated by a drop or reducing in pressure being detected at the wound site 12”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device disclosed in Boehinger to add a force transducer associated with the first sensing conduit electrically coupled to the first controller that determines when a reduced-pressure threshold exists at a tissue site and indicates when insufficient pressure exists in the sensing conduit, as taught and suggested by Boynton, for the purpose of providing a suitable means of determining if a leak is present in the wound dressing (see Boynton, paragraph 0041).
Boehinger, as modified by Bubb and Boynton, fails to teach a first plurality of reduced-pressure delivery conduits coupled to the reduced pressure source, each reduced pressure delivery conduit of the first plurality of reduced-pressure delivery conduits having a first end and a second end, and wherein the second end has a first pressure-management connector, a second plurality of reduced-pressure delivery conduits each having a first end and a second end, and wherein the first end has a second pressure-management connector, a plurality of reduced-pressure dressings coupled to the second plurality of reduced-pressure delivery conduits in a one-to-one fashion, wherein the first pressure management connectors of the first plurality of reduced pressure delivery conduits is coupled to the second pressure-management connectors of the second plurality of reduced-pressure delivery conduits in a one-to-one fashion, and wherein the first pressure-management connectors and the second pressure-management connectors couple to form a plurality of pressure-management devices, wherein each reduced pressure dressing has one of the second reduced-pressure delivery conduits associated with the reduced-pressure dressing, and wherein each pressure management device of the plurality of pressure management devices comprises a controller, a power unit electrically coupled to the controller for providing power to the controller, a force transducer associated with a sensing conduit of the first plurality of reduced-pressure delivery conduits and electrically coupled to the controller for determining if a reduced-pressure threshold exists at a tissue site associated with the sensing conduit, and an indicator coupled to the controller for indicating when insufficient pressure exists at an associated sensing conduit.
However, Joshi teaches a negative pressure wound therapy device (abstract) wherein a vacuum source may be shared between a series of devices on a single patient or between several patients (paragraph 0061), thus suggesting that the same components disclosed in Boehinger, as modified by Bubb and Boynton, would also be duplicated to provide a plurality of said components for the providing a means of treating multiple patients using a single negative pressure source (see Joshi, paragraph 0061), and since one of ordinary skill in the art would appreciate that the same structures for the first patient (i.e., a separate pressure management device, a second reduced-pressure dressing, etc.) would be used for the second patient.
Regarding claim 45, the cited prior art is silent to wherein for each pressure management device, the indicator is coupled to a first pressure-management connector of the first pressure-management connectors.
However, because the indicator is a part of the pressure management device, and the first pressure-management connector is a component of the pressure management device, one of ordinary skill in the art would appreciate that the indicator is coupled to the first-pressure management connector of the first-pressure management connectors, as both components are parts of the pressure management device.
Regarding claim 46, the cited prior art is silent to wherein for each pressure management device, the indicator is coupled to a first pressure-management connector of the first pressure-management connectors and the controller, the power unit, and the force transducer ad coupled to the second pressure-management connector of the second pressure-management connectors.
However, since the pressure management device comprises the indicator, the controller, the power unit, and the force transducer, and since the first and second pressure-management connectors are connected to each other, one of ordinary skill in the art would appreciate that the indicator would be coupled to a first pressure-management connector of the first pressure-management connectors, and the controller, the power unit, and the force transducer would be coupled to the second pressure-management connector of the second pressure-management connectors
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Boehinger in view of Boynton and Joshi, and further in view of Weston (WO 2008049029 A2).
Regarding claim 40, the cited prior art fails to teach wherein each of the first pressure management device and the second pressure management device further comprises a muting switch.
However, Boynton suggests that a leak triggers an alarm that is sounded (paragraph 0041), thus suggesting that the indicator is an audible indicator. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pressure management device disclosed in Boehinger such that it comprises an audible alarm, as taught by Boynton, for the purpose of providing a suitable means of indicating to a user when a leak is present in the dressings (see Boynton, paragraph 0041). 
Boehinger, as modified by Boynton, fails to teach wherein each of the first pressure management device and the second pressure management device further comprises a muting switch.
However, Weston teaches an alarm suppress button 88 to silence an audible alarm (paragraph 0071, “Pressing the alarm suppress button 88 will suppress the low batter LED light 86 and/or audible warning noise”), thus constituting a “muting switch”.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the pressure management device disclosed in Boehinger in view of Boynton to additionally comprise a muting switch, as taught and suggested by Weston, for the purpose of providing a suitable means to mute the alarm either after the issue is resolved.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Boehinger in view of Boynton and Joshi, and further in view of Lawhorn (US 20080200857 A1)
Regarding claim 42, Boehinger discloses wherein each of the first reduced-pressure dressing and the second reduced-pressure dressing comprises: a wound packing material 4 for placing proximate to a tissue site (fig. 1, wound packing material for conducting fluids away from the wound surface, paragraph 0048), a sealing member for covering the packing material 4 and tissue site W to create a sealed space (fig. 1, wound cover 6 covering wound W, paragraph 0049, “Wound W is then covered and sealed by wound cover 6), and a reduced-pressure interface 2 for providing reduced pressure to the sealed space (fig. 1, contact layer 2).
Boehinger is silent to wherein the wound packing material is a manifold.
However, Lawhorn teaches a negative pressure wound therapy device (abstract) comprising a manifold 122 (fig. 1, distribution manifold 122, paragraph 122).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wound packing material disclosed in Boehinger to be a manifold, as taught by Lawhorn, for the purpose of providing a suitable structure that can better distribute negative pressure to the wound (see Lawhorn, paragraph 0005, “Typically, reduced pressure is applied to tissue through a porous pad or other manifolding device. The porous pad contains cells or pores that are capable of distributing reduced pressure to the tissue and channeling fluids that are drawn from the tissue”).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-43 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9364591 (hereinafter Hall ‘591). Although the claims at issue are not identical, they are not patentably distinct from each other because the key difference between the instant application and Hall ‘591 is that Hall broadly states a “plurality” of pressure management devices, reduced-pressure dressings, etc., while the instant application recites a first pressure management device and a second management device, along with a first reduced-pressure dressing and a second reduced-pressure dressing, etc. However, as a “plurality” of a component reads on “a first” and “a second” copy of a component, the instant application is not patentably distinct from Hall.
Further, while Hall ‘591 fails to teach a method of manufacturing a system for managing reduced pressure at a plurality of tissue sites undergoing reduced pressure treatment on a patient as recited in claim 47, Hall discloses a system comprising all of the components that are provided in the method of manufacturing said system. As such, it would have been obvious to manufacture the system recited in claim 1 of Hall in the method recited in claim 47 of the instant application in order to create the system recited in Hall.
Regarding claim 36, Hall ‘951 discloses a system to manage reduced pressure for reduced pressure treatment (claim 1, “A system for managing reduced pressure at a plurality of tissue sites undergoing reduced pressure treatment”), the system comprising:
a first pressure management device (claim 1, “a plurality of pressure management devices” NOTE: a “plurality” of a component includes a first and second copy of said component) coupled to:
a reduced-pressure source (claim 1, reciting how the reduced-pressure source is coupled to fluid delivery conduits, which are then coupled to reduced-pressure dressings. Pressure management devices are then coupled to sensing conduits, wherein each reduced-pressure dressing has a sensing conduit of the plurality of sensing conduits associated with the reduced-pressure dressing. Therefore, the pressure management device is coupled to the reduced-pressure source) and a first reduced-pressure dressing (claim 1, “a plurality of reduced-pressure dressings”) and
a first sensing conduit (claim 1, “a plurality of sensing conduits fluidly coupled to the plurality of pressure management devices”) in fluid communication with the first reduced -pressure dressing (claim 1, “each reduced-pressure dressing has a sensing conduit of the plurality of sensing conduits associated with the reduced-pressure dressing”);
	the first pressure management device comprising:
	a first force transducer associated with the first sensing conduit (claim 1, “wherein each pressure management device of the plurality of pressure management devices comprises… a force transducer positioned in the housing and associated with a sensing conduit of the plurality of sensing conduits”) and electrically coupled to a first controller to determine when a reduced-pressure threshold exists at a tissue site via the first sensing conduit (claim 1, “wherein each pressure management device of the plurality of the pressure management devices comprises… a controller positioned in the housing… force transducer positioned in the housing and associated with a sensing conduit of the plurality of sensing conduits and electrically coupled to the controller for determining if a reduced-pressure threshold exists at a tissue site associated with the sensing conduit”), and
	a first indicator configured to indicate when insufficient pressure exits in the first sensing conduit (claim 1, “and an indicator positioned on the housing and coupled to the controller for indicating when insufficient pressure exists in an associated sensing conduit”;
	a second pressure management device (claim 1, “a plurality of sensing conduits fluidly coupled to the plurality of pressure management devices”) coupled to:
	the reduced-pressure source (claim 1, reciting how the reduced-pressure source is coupled to fluid delivery conduits, which are then coupled to reduced-pressure dressings. Pressure management devices are then coupled to sensing conduits, wherein each reduced-pressure dressing has a sensing conduit of the plurality of sensing conduits associated with the reduced-pressure dressing. Therefore, the pressure management device is coupled to the reduced-pressure source) and a second reduced-pressure dressing (claim 1, “sensing conduits fluidly coupled to the plurality of pressure management devices… each reduced-pressure dressing has a sensing conduit of the plurality of the sensing conduits”), and a second sensing conduit in fluid communication with the second reduced-pressure dressing (claim 1, “teach reduced-pressure dressing has a sensing conduit”); and
	the second pressure management device comprising:
	a second force transducer associated with the second sensing conduit (claim 1, “wherein each pressure management device of the plurality of pressure management devices comprises… a force transducer positioned in the housing and associated with a sensing conduit of the plurality of sensing conduits”) and electrically coupled to a second controller to determine when a reduced-pressure threshold exists at a tissue site via the second sensing conduit (claim 1, “wherein each pressure management device of the plurality of the pressure management devices comprises… a controller positioned in the housing… force transducer positioned in the housing and associated with a sensing conduit of the plurality of sensing conduits and electrically coupled to the controller for determining if a reduced-pressure threshold exists at a tissue site associated with the sensing conduit”), and 
	a second indicator configured to indicate when insufficient pressure exits in the second sensing conduit (claim 1, “and an indicator positioned on the housing and coupled to the controller for indicating when insufficient pressure exists in an associated sensing conduit).
Regarding claim 37, Hall ‘951 discloses wherein the first pressure management device further comprises a first activation sensor configured to operate the first controller when detecting a reduced pressure (claim 1, “wherein each pressure management device of the plurality of pressure management devices comprises… an activation sensor configured to run the controller upon detecting reduced pressure”), and wherein the second pressure management device further comprises a second activation sensor configured to operate the second controller when detecting a reduced pressure (claim 1, “wherein each pressure management device of the plurality of pressure management devices comprises… an activation sensor configured to run the controller upon detecting reduced pressure”).
Regarding claim 38, Hall ‘951 discloses wherein the first activation sensor is fluidly coupled to a first reduced-pressure delivery conduit associated with the first pressure management device and electrically coupled to the first controller (claim 2, “wherein the activation sensor is fluidly coupled to a reduced-pressure delivery conduit associated with the pressure management device and electrically coupled to the controller”), and wherein the second activation sensor is fluidly coupled to a second reduced-pressure delivery conduit associated with the second pressure management device and electrically coupled to the second controller (claim 2, “wherein the activation sensor is fluidly coupled to a reduced-pressure delivery conduit associated with the pressure management device and electrically coupled to the controller”).
Regarding claim 39, Hall ‘951 discloses wherein each of the first indicator and the second indicator are selected from a group of an audible indicator and a visual indicator (claim 3, “wherein the indicator is selected from the group of an audible indicator and a visual indicator”
Regarding claim 40, Hall ‘951 discloses wherein each of the first pressure management device and the second pressure management device further comprises a muting switch (claim 4, wherein each pressure management device further comprises a muting switch”).
Regarding claim 41, Hall ‘951 discloses wherein each of the first pressure management device and the second pressure management device are coupled to form an integral module (claim 5, “wherein the plurality of pressure management devices are couples to form an integral module”).
Regarding claim 42, Hall ‘951 discloses wherein each of the first reduced-pressure dressing and the second reduced-pressure dressing comprises: a manifold for placing proximate to a tissue site, a sealing member for covering the manifold and tissue site to create a sealed space, and a reduced-pressure interface for providing reduced pressure to a sealed space”
Regarding claim 43, Hall ‘951 discloses wherein the first pressure management device comprises: a first coupling member coupled to a first portion of a housing of the first pressure management device (claim 7, “each of the plurality of pressure management devices comprises: a first coupling member coupled to a first portion of the housing), a second coupling member coupled to a second portion of the housing of the first pressure management device (claim 7, “a second coupling member coupled to a second portion of the housing”), and wherein the first coupling member is sized and configured to couple with another coupling member on another pressure management device ((claim 7, “and wherein the first coupling member is sized and configured to couple with the second coupling member on another of the plurality of pressure management devices, whereby adjacent pressure management devices may be coupled) to couple the first pressure management device into direct contact with another pressure management device (claim 1, “a housing, the housing of at least one of the pressure management devices configured to be coupled in direct contact with the housing of another of the pressure management devices”).
Regarding claim 47, Hall ‘951 fails to claim a method of manufacturing a system for reduced pressure at a plurality of tissue sites undergoing reduced pressure treatment on a patient. However, Hall discloses a system for managing reduced pressure at a plurality of tissue sites undergoing reduced pressure treatment on a patient (claim 1), the system comprising:
a reduced-pressure source for providing reduced pressure (claim 1, “a reduced-pressure source for providing reduced pressure”)
a plurality of reduced-pressure delivery conduits (claim 1, “a plurality of reduced-pressure conduits fluidly coupled to the reduced-pressure source”);
wherein the plurality of reduced-pressure delivery conduits are coupled to the reduced-pressure source (claim 1, “reduced-pressure conduits fluidly coupled to the reduced-pressure source”)
a plurality of reduced-pressure dressings (claim 1, “ a plurality of reduced-pressure dressings”);
a plurality of sensing conduits (claim 1, “a plurality of sensing conduits”)
wherein the plurality of pressure management devices are coupled in a one-to-one fashion to the plurality of sensing conduits (claim 1, “sensing conduits fluidly coupled to the plurality of pressure management devices in a one-to-one fashion”)
wherein each reduced-pressure dressing has a sensing conduit of the plurality of sensing conduits and a reduced-pressure delivery conduit of the plurality of reduced-pressure delivery conduits associated with the reduced-pressure dressing (claim 1, “wherein each reduced-pressure dressing has a sensing conduit of the plurality of sensing conduits associated with the reduced-pressure dressing”); and
wherein each pressure management device of the plurality of pressure management devices comprises:
a controller (claim 1, “each pressure management device of the plurality of pressure management devices comprises… a controller positioned in the housing”)
a power unit electrically coupled to the controller for providing power to the controller (claim 1, “a power unit positioned in the housing an electrically coupled to the controller for providing power to the controller”)
a force transducer associated with a sensing conduit of the plurality of sensing conduits and electrically coupled to the controller for determining if a reduced-pressure threshold exists at a tissue site associated with the sensing conduit (claim 1, “a force transducer positioned in the housing and associated with a sensing conduit of the plurality of sensing conduits and electrically coupled to the controller for determining if a reduced-pressure threshold exists at a tissue site associated with the sensing conduit”), and
an indicator coupled to the controller for indicating when insufficient pressure exists in an associated sensing conduit (claim 1, “and an indicator positioned on the housing and coupled to the controller for indicating when insufficient pressure exists in an associated sensing conduit”).
Claims 44-45  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 47 and 57 of U.S. Patent No. 10940243 (hereinafter Hall ‘243) in view of Boehinger.
Regarding claim 44, Hall ‘243 discloses a system for managing reduces pressure at a plurality of tissue sites undergoing reduced pressure treatment on a patient, the system comprising:
a first plurality of reduced-pressure delivery conduits for fluidly coupling to a reduced-pressure source (claim 47, a plurality of sensing conduits, each reduced-pressure delivery conduit of the first plurality of reduced-pressure delivery conduits having a first end and a second end), and wherein the second end has a first pressure-management connector (claim 57)
a second plurality of reduced-pressure delivery conduits each having a first end and a second end, and wherein the first end has a second pressure-management connector (claim 57, “a second connector coupled to one of the second reduced pressure delivery conduits”);
wherein the first pressure management connectors of the first plurality of reduced-pressure delivery conduits is coupled to the second pressure-management connectors of the second plurality of reduced-pressure delivery conduits in a one-to-one fashion, and wherein the first pressure management connectors and second pressure-management connectors couple to form a plurality of pressure-management devices (claim 57);
wherein each reduced-pressure dressing has one of the second reduced-pressure delivery conduits associated with the reduced-pressure dressing; and
wherein each pressure management device of the plurality of pressure management devices comprises:
a controller (claim 47),
a power unit electrically coupled to the controller for providing power to the controller,
a force transducer associated with a sensing conduit of the first plurality of reduced-pressure delivery conduits and electrically coupled to the controller for determining if a reduced-pressure threshold exists at a tissue site associated with the sensing conduit (claim 47, “a pressure sensor for sensing pressure within the sensing conduit associated with that pressure management device, a controller configured to monitor pressure within the sensing conduit associated with that pressure management device”), and 
an indicator coupled to the controller for indicating when insufficient pressure exists at an associated sensing conduit (claim 47).
Hall fails to teach a reduced pressure source for providing reduced pressure, a plurality of reduced-pressure dressings coupled to the second plurality of reduced pressure delivery conduits in a one-to-one fashion, wherein each reduced-pressure dressing has one of the second reduced-pressure delivery conduits associated with the reduced-pressure dressing.
However, Boehinger teaches a negative pressure wound therapy system (abstract) comprising a reduced pressure source for providing reduced pressure (fig. 1, pump 20), a reduced pressure dressing 10 coupled to a reduced pressure delivery conduit 14 (fig. 1, suction delivery patch 10 coupled to suction delivery conduit 14), wherein the reduced-pressure dressing has a reduced pressure delivery conduit associated with the reduced-pressure dressing.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the device disclosed in Hall ‘243 to include a reduced pressure source for providing reduced pressure, a plurality of reduced-pressure dressings coupled to the second plurality of reduced pressure delivery conduits in a one-to-one fashion, wherein each reduced-pressure dressing has one of the second reduced-pressure delivery conduits associated with the reduced-pressure dressing, as suggested by Boehinger, because the device disclosed in Hall is configured to be coupled with these components, and Boehinger suggests that coupling the device of Hall to these components would take routine skill in the art.
Regarding claim 45, Hall ‘243 discloses wherein for each pressure management device, the indicator is coupled to a first pressure-management connector of the first pressure-management connectors (claim 58, “for each pressure management device, the indicator is coupled to the first connector”).
Allowable Subject Matter
Claim 43 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 43, Boehinger, as modified by Boynton and Joshi, fails to teach wherein at least the first pressure management device comprises: a first coupling member coupled to a first portion of a housing of the first pressure management device, a second coupling member coupled to a second portion of the housing of the first pressure management device, and wherein the first coupling member is sized and configured to couple with another coupling member on another pressure management device to couple the first pressure management device into direct contact with another pressure management device.
While Fig. 15 of Bubb shows several pressure management devices connected to the same processor, Bubb fails to fairly suggest wherein at least the first pressure management device comprises a first coupling member coupled to a first portion of a housing of the first pressure management device, a second coupling member coupled to a second portion of the housing of the first pressure management device, and wherein the first coupling member is sized and configured to couple with another coupling member on another pressure management device to couple the first pressure management device into direct contact with another pressure management device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vogel (US 6135116 A) discloses a negative pressure wound therapy treatment that treats multiple wound sites.
Gellis (US 20090281509 A1) discloses a means of collecting body fluids using suction via a suction source connected to multiple patches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781